Case: 21-60669     Document: 00516319862         Page: 1     Date Filed: 05/16/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          May 16, 2022
                                  No. 21-60669                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Mercedes Sanchez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 3:14-CR-39-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Mercedes Sanchez, federal prisoner # 19058-408, appeals the denial
   of her motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A).
   Through counsel, Sanchez contends that her ethnicity, medical conditions,
   including type 2 diabetes, hypertension, and obesity, combined with the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60669       Document: 00516319862         Page: 2    Date Filed: 05/16/2022




                                    No. 21-60669


   COVID-19 pandemic, constitute extraordinary and compelling reasons
   warranting early release. Sanchez also contends that family circumstances
   create extraordinary and compelling reasons because her 70-year-old mother,
   the sole caretaker of her four children, is suffering from deteriorating health
   conditions and no other family member is available to assist in caring for her
   young children.
          We review the denial of a motion for compassionate release for an
   abuse of discretion. See United States v. Chambliss, 948 F.3d 691, 693 (5th
   Cir. 2020). Even assuming Sanchez’s medical conditions may make her
   more vulnerable to a serious illness from COVID-19, the record reflects that
   her diabetes and hypertension are being effectively treated with medication,
   and she makes no argument that she would be denied similar care if she were
   to contract COVID-19 while incarcerated. See United States v. Thompson, 984
   F.3d 431,435 (5th Cir.), cert. denied, 141 S. Ct. 2688 (2021). In addition,
   Sanchez has served less than half of her 240-month sentence. See id.
   Contrary to her contention, case law and the record support the conclusion
   that the conditions at her prison and her particular medical conditions are
   insufficiently compelling and extraordinary to entitle her to relief. See United
   States v. Rodriguez, 27 F.4th 1097, 1099-1101 & n.2 (5th Cir. 2022); Thompson,
   984 F.3d at 433-35.
          In light of Sanchez’s failure to offer any evidence in support of her
   claim that family circumstances warrant compassionate release, the district
   court did not abuse its discretion in denying her motion. See Chambliss, 948
   F.3d at 693. Accordingly, the judgment of the district court is AFFIRMED.




                                          2